Exhibit 10.65

 

Actinium Pharmaceuticals, Inc.

 

CONFIDENTIAL INFORMATION AND
INVENTION ASSIGNMENT AGREEMENT

 

As a condition of my becoming employed by Actinium Pharmaceuticals, Inc., a
Delaware corporation, or any of its current or future subsidiaries, affiliates,
successors or assigns (collectively, the “Company”), and in consideration of my
employment with the Company and my receipt of the compensation now and hereafter
paid to me by the Company, I agree to the following:

 

1.           Employment Relationship. I understand and acknowledge that this
Agreement does not alter, amend or expand upon any rights I may have to continue
in the employ of, or the duration of my employment relationship with, the
Company under any existing agreements between the Company and me or under
applicable law. Any employment relationship between the Company and me, whether
commenced prior to or upon the date of this Agreement, shall be referred to
herein as the “Relationship.”

 

2.           Duties. I will perform for the Company such duties as may be
designated by the Company from time to time. During the Relationship, I will
devote my best efforts to the interests of the Company and will not engage in
other employment or in any activities detrimental to the best interests of the
Company without the prior written consent of the Company.

 

3.           At-Will Relationship. I understand and acknowledge that my
Relationship with the Company is and shall continue to be at-will, as defined
under applicable law, meaning that either I or the Company may terminate the
Relationship at any time for any reason or no reason, without further obligation
or liability.

 

4.          Confidential Information.

 

(a)         Company Information. I agree at all times during the term of my
Relationship with the Company and thereafter for 24 months, to hold in strictest
confidence, and not to use, except for the benefit of the Company to the extent
necessary to perform my obligations to the Company under the Relationship, or to
disclose to any person, firm, corporation or other entity without written
authorization of the Board of Directors of the Company, any Confidential
Information of the Company which I obtain or create. I further agree not to make
copies of such Confidential Information except as authorized by the Company. I
understand that “Confidential Information” means any Company proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, research, product plans, products, services, suppliers, customer
lists and customers (including, but not limited to, customers of the Company on
whom I called or with whom I became acquainted during the Relationship), prices
and costs, markets, software, developments, inventions, laboratory notebooks,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, marketing, licenses, finances, budgets or other
business information disclosed to me by the Company either directly or
indirectly in writing, orally or by drawings or observation of parts or
equipment or created by me during the period of the Relationship, whether or not
during working hours. I understand that “Confidential Information” includes, but
is not limited to, information pertaining to any aspects of the Company’s
business which is either information not known by actual or potential
competitors of the Company or other third parties not under confidentiality
obligations to the Company, or is otherwise proprietary information of the
Company or its customers or suppliers, whether of a technical nature or
otherwise. I further understand that Confidential Information does not include
any information which has become publicly known and made generally available
through no wrongful act of mine, was known to me at the time it was disclosed,
is lawfully and in good faith made available to me by a third party who did not
derive it, directly or indirectly from the Company, or is information that is
independently discovered or developed by me without violating my obligations
under this agreement and which can be demonstrated by competent evidence.

 



 

 

 

(b)         Prior Obligations. I represent that my performance of all terms of
this Agreement as an employee of the Company has not breached and will not
breach any agreement to keep in confidence information acquired by me prior or
subsequent to the commencement of my Relationship with the Company, and I will
not disclose to the Company or use any inventions, confidential or non-public
proprietary information or material belonging to any previous client, employer
or any other party. I will not induce the Company to use any inventions,
confidential or non-public proprietary information or material belonging to any
previous client, employer or any other party. I acknowledge and agree that I
have in good faith listed on Exhibit B all agreements (e.g., non-competition
agreements, non-solicitation of customers agreements, non-solicitation of
employees agreements, confidentiality agreements, inventions agreements, etc.)
with a current or former employer, or any other person or entity, that may
reasonably restrict my ability to recruit or engage customers or service
providers on behalf of the Company, or otherwise relate to or restrict my
ability to perform my duties as an employee of the Company or any obligation I
may have to the Company.

 

(c)         Third Party Information. I recognize that the Company has received
and in the future will receive confidential or proprietary information from
third parties subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company’s agreement with such third party.

 

5.           Inventions.

 

(a)         Inventions Retained and Licensed. I have in good faith and to best
of my knowledge attached hereto, as Exhibit A, a list describing with
particularity all inventions, original works of authorship, developments,
improvements, and trade secrets which were made by me prior to the commencement
of the Relationship (collectively referred to as “Prior Inventions”), which
belong solely to me or belong to me jointly with another, which as of the
execution of this agreement may reasonably relate in any way to any of the
Company’s proposed businesses, products or research and development, and which
are not assigned to the Company hereunder; or, if no such list is attached, I
represent that there are no such Prior Inventions. If, in the course of my
Relationship with the Company, I incorporate into a Company product, process or
machine a Prior Invention owned by me or in which I have an interest, the
Company is hereby granted and shall have a non-exclusive, royalty-free,
irrevocable, perpetual, worldwide license (with the right to sublicense) to
make, have made, copy, modify, make derivative works of, use, sell and otherwise
distribute such Prior Invention as part of or in connection with such product,
process or machine.

 



 2 

 

 

(b)         Assignment of Inventions. I agree that I will promptly make full
written disclosure to Company, will hold in trust for the sole right and benefit
of the Company, and hereby assign to Company, or its designee, all my right,
title and interest throughout the world in and to any and all inventions related
to the Company’s technology or development programs as currently operated or
contemplated, original works of authorship, developments, concepts, know-how,
improvements or trade secrets, whether or not patentable or registrable under
copyright or similar laws, which I may solely or jointly conceive or develop or
reduce to practice, or cause to be conceived or developed or reduced to
practice, during the period of time in which I am employed by the Company
(collectively referred to as “Inventions”), except as provided in Exhibit A. I
further acknowledge that all inventions, original works of authorship,
developments, concepts, know-how, improvements or trade secrets which are made
by me (solely or jointly with others) within the scope of and directly related
to Company’s technology or development programs as currently operated or
contemplated and during the period of my Relationship with the Company are
“works made for hire” (to the greatest extent permitted by applicable law) and
are compensated by my salary (if I am an employee), unless regulated otherwise
by the mandatory law of the State of New York.

 

(c)         Maintenance of Records. I agree to keep and maintain adequate and
current written records of all Inventions made by me (solely or jointly with
others) during the term of my Relationship with the Company. The records may be
in the form of notes, sketches, drawings, flow charts, electronic data or
recordings, laboratory notebooks, and any other format. The records will be
available to and remain the sole property of the Company at all times. I agree
not to remove such records from the Company’s place of business except as
expressly permitted by Company policy which may, from time to time, be revised
at the sole election of the Company for the purpose of furthering the Company’s
business. I agree to return all such records (including any copies thereof) to
Company at the time of termination of my Relationship with the Company as
provided for in Section 6.

 

(d)         Patent and Copyright Rights. I agree to assist Company, or its
designee, at its expense, in every proper way to secure Company, or its
designee’s, rights in the Inventions and any copyrights, patents, trademarks,
mask work rights, moral rights, or other intellectual property rights relating
thereto in any and all countries, including the disclosure to Company, or its
designee of all pertinent information and data with respect thereto, the
execution of all applications, specifications, oaths, assignments, recordations,
and all other instruments which Company or its designee shall deem necessary in
order to apply for, obtain, maintain and transfer such rights and in order to
assign and convey to Company or its designee and any successors, assigns and
nominees the sole and exclusive rights, title and interest in and to such
Inventions, and any copyrights, patents, mask work rights or other intellectual
property rights relating thereto. I further agree that my obligation to execute
or cause to be executed, when it is in my power to do so, any such instrument or
papers shall continue after the termination of this Agreement until the
expiration of the last such intellectual property right to expire in any country
of the world. If the Company or its designee is unable because of my mental or
physical incapacity or unavailability or for any other reason to secure my
signature to apply for or to pursue any application for any United States or
foreign patents, copyright, mask works, or other registrations covering
Inventions or original works of authorship assigned to Company or its designee
as above, then I hereby irrevocably designate and appoint Company and its duly
authorized officers and agents as my agent and attorney in fact, to act for and
in my behalf and stead to execute and file any such applications and to do all
other lawfully permitted acts to further the application for, prosecution,
issuance, maintenance or transfer of letters patent, copyright or other
registrations thereon with the same legal force and effect as if originally
executed by me. I hereby waive and irrevocably quitclaim to Company or its
designee any and all claims, which I now or hereafter have for infringement of
any and all proprietary rights assigned to Company or such designee.

 



 3 

 

 

6.           Company Property; Returning Company Documents. I acknowledge and
agree that I have no expectation of privacy with respect to the Company’s
telecommunications, networking or information processing systems (including,
without limitation, stored company files, e-mail messages and voice messages)
and that my activity and any files or messages on or using any of those systems
may be monitored at any time without notice. I further agree that any property
situated on the Company’s premises and owned by the Company, including disks and
other storage media, filing cabinets or other work areas, is subject to
inspection by Company personnel at any time with or without notice. I agree
that, at the time of termination of my Relationship with the Company, I will
deliver to the Company (and will not keep in my possession, recreate or deliver
to anyone else) any and all devices, records, data, notes, reports, proposals,
lists, correspondence, specifications, drawings, blueprints, sketches,
laboratory notebooks, materials, flow charts, equipment, other documents or
property, or reproductions of any of the aforementioned items, developed by me
pursuant to the Relationship or otherwise belonging to the Company, its
successors or assigns. In the event of the termination of the Relationship, I
agree to sign and deliver the “Termination Certification” attached hereto as
Exhibit C, however, my failure to sign and deliver the Termination Certificate
shall in no way diminish my continuing obligations under this Agreement.

 

7.           Notification to Other Parties.

 

(a)          Employees. In the event that I leave the employ of the Company, I
hereby consent to notification by the Company to my new employer about my rights
and obligations under this Agreement.

 

(b)         Consultants. I hereby grant consent to notification by the Company
to any other parties besides the Company with whom I maintain a consulting or
employment relationship, including parties with whom such relationship commences
after the effective date of this Agreement, about my rights and obligations
under this Agreement.

 

8.          Solicitation of Employees, Consultants and Other Parties. I agree
that during the term of my Relationship with the Company, and for a period of
Twenty Four (24) months immediately following the termination of my Relationship
with the Company for any reason, whether with or without cause, I shall not
either directly or indirectly solicit, induce, recruit or encourage any of the
Company’s employees or consultants to terminate their relationship with the
Company, or attempt to solicit, induce, recruit, encourage or take away
employees or consultants of the Company, either for myself or for any other
person or entity. Further, during my Relationship with the Company and at any
time following termination of my Relationship with the Company for any reason,
with or without cause, I shall not use any Confidential Information of the
Company to attempt to negatively influence any of the Company’s clients or
customers from purchasing Company products or services or to solicit or
influence or attempt to influence any client, customer or other person either
directly or indirectly, to direct his or its purchase of products and/or
services to any person, firm, corporation, institution or other entity in
competition with the business of the Company.

 

9.           Representations and Covenants.

 

(a)         Facilitation of Agreement. I agree to execute promptly any proper
oath or verify any proper document required to carry out the terms of this
Agreement upon the Company’s written request to do so.

 

(b)         Conflicts. I knowingly represent that my performance of all the
terms of this Agreement does not and will not breach any agreement I have
entered into, or will enter into with any third party, including without
limitation any agreement to keep in confidence proprietary information acquired
by me in confidence or in trust prior to commencement of my Relationship with
the Company. I agree not to enter into any written or oral agreement that
conflicts with the provisions of this Agreement.

 

(c)         Voluntary Execution. I certify and acknowledge that I have carefully
read all of the provisions of this Agreement and that I understand and will
fully and faithfully comply with such provisions.

 



 4 

 

 

10.          General Provisions.

 

(a)         Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
York, without giving effect to the principles of conflict of laws.

 

(b)         Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us. No modification or amendment to
this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing signed by both parties. Any subsequent change or
changes in my duties, obligations, rights or compensation will not affect the
validity or scope of this Agreement.

 

(c)         Severability. If one or more of the provisions in this Agreement are
deemed void by law, then the remaining provisions will continue in full force
and effect.

 

(d)         Successors and Assigns. This Agreement will be binding upon my
heirs, executors, administrators and other legal representatives, and my
successors and assigns, including, any successor entity, and will be for the
benefit of the Company, its successors, and its assigns.

 

(e)         Survival. The provisions of this Agreement shall survive the
termination of the Relationship and the assignment of this Agreement by the
Company to any successor in interest or other assignee.

 

(f)          Remedies. I acknowledge and agree that violation of this Agreement
by me may cause the Company irreparable harm, and therefore agree that the
Company will be entitled to seek relief in court, including but not limited to
temporary restraining orders, preliminary injunctions and permanent injunctions
without the necessity of posting a bond or other security and in addition to and
without prejudice to any other right and remedies that the Company may have for
a breach of this Agreement.

 

(g)          ADVICE OF COUNSEL. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT,
I HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND
I HAVE READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT.
THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE
DRAFTING OR PREPARATION HEREOF.

 

[Signature Page Follows]

 

 5 

 

 

The parties have executed this Confidentiality and Inventions Assignment
Agreement on the respective dates set forth below:

 



COMPANY:   EMPLOYEE:       ACTINIUM PHARMACEUTICALS, INC.   mark s. berger      
    By: /s/ Sandesh Seth   Signature: /s/ Mark S. Berger           Name: Sandesh
Seth   Date: December 27, 2016           Title: Executive Chairman              
  Date: December 27, 2016      



  

 6 

 

  

EXHIBIT C

 

TERMINATION CERTIFICATION

 

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, laboratory
notebooks, flow charts, materials, equipment, other documents or property, or
copies or reproductions of any aforementioned items belonging to Actinium
Pharmaceuticals, Inc., its subsidiaries, affiliates, successors or assigns
(together the “Company”).

 

I further certify that I have complied with all the terms of the Company’s
Confidential Information and Invention Assignment Agreement signed by me,
including the reporting of any inventions and original works of authorship (as
defined therein), conceived or made by me (solely or jointly with others)
covered by that agreement.

 

I further agree that, in compliance with the Confidential Information and
Invention Assignment Agreement, I will preserve as confidential all trade
secrets, confidential knowledge, data or other proprietary information relating
to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of the Company or any of its
employees, clients, consultants or licensees.

 

I further agree that for twelve (12) months from the date of this Certificate, I
shall not either directly or indirectly solicit, induce, recruit or encourage
any of the Company’s employees or consultants to terminate their relationship
with the Company, or attempt to solicit, induce, recruit, encourage or take
away, hire, or otherwise engage the services of employees or consultants of the
Company, either for myself or for any other person or entity. Further, I shall
not at any time use any Confidential Information of the Company to negatively
influence any of the Company’s clients or customers from purchasing Company
products or services or to solicit or influence or attempt to influence any
client, customer or other person either directly or indirectly, to direct his or
its purchase of products and/or services to any person, firm, corporation,
institution or other entity in competition with the business of the Company.



  

Date:                             (Employee’s Signature)                      
(Type/Print Employee’s Name)

  

7

 

 